Appeal from an order of the County Court, Kings County, denying, after a hearing, appellant’s application in the nature of a writ of error coram nobis to vacate a judgment of said court sentencing appellant, after he had pleaded guilty to murder in the second degree, to serve from 25 years to life. Appellant contended that Ms plea of guilty was made under circumstances amounting to coercion and that he was deprived of due process because Ms counsel failed to advise the trial court, prior to the plea of guilty, of appellant’s prior history of mental illness, thereby precluding the possibility of the defense of insanity. Order unanimously affirmed. In our opinion, the proof furnished by appellant failed to sustain his contentions and was not in any way established by respondent’s evidence. It was appellant’s obligation, upon the hearing, to prove his allegations by a preponderance of the evidence; the respondent had no burden to establish the contrary (People v. Oddo, 283 App. Div. 497, 499; People v. Milo, 4 A D 2d 679, 680). Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.